PER CURIAM.
We affirm the custody order of the trial court with the exception of the designation of the order as being a final order.1 See Martinez v. Martinez, 573 So.2d 37 (Fla. 1st DCA 1990). The order itself shows that it lacks finality and was based upon a psychologist’s interim recommendation. The record was replete with evidence which would support the “interim” nature of the trial court’s disposition.
We remand for further proceedings including the right of the trial court to revisit the temporary order given the passage of time since its entry. The original order was entered in September of 1990. Although we ordered expedited treatment of this appeal because it concerned the custody of minor children, through extensions granted to both parties for the filing of the record and their briefs, this case did not become ripe for our determination until a short time ago. Since the trial court’s order was stayed and we have no knowledge of the family situation over the past year, these are matters which may need to be readdressed by the trial court. Finally, we commend the trial court for its noticeable patience and concern in this most difficult case.
Affirmed in part; reversed in part; and remanded for further proceedings.
DELL, WARNER and GARRETT, JJ., concur.

. Jurisdiction is accepted of this order pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iii).